LEAR, Judge.
The Office of Health Services and Environmental Quality, Department of Health and Human Resources (appellee) moves for the dismissal of an unlodged appeal filed by Roger V. Pailet (appellant). The motion is denied.
On November 8, 1978, appellant was suspended from his position as Public Health Program Administrator II. On November 22,1978, detailed reasons for the suspension were issued by letter and were received by appellant on November 25, 1978. On December 19, 1978, appellant appealed his suspension to the Civil Service Commission.
Appellee then moved for a summary disposition of the appeal on the ground that it was not timely. On April 12,1979, the Civil Service Commission granted the motion and dismissed the appeal. The commission rejected appellant’s contention that the thirty (30) day period for taking an appeal under Civil Service Rule 13.12 did not commence running until notification of the reasons for suspension. From this decision appellant filed a timely appeal to this court as provided in the Uniform Rules, Courts of Appeal, Rule 16, Section 2.
On May 14, 1979, the commission filed an “Amended Opinion” ruling in appellant’s favor and denying the previously granted motion for summary disposition. Consequently, appellant’s appeal to this court was withdrawn. Appellee then petitioned this court for a writ of certiorari to review the validity of the “Amended Opinion”. On August 22, 1979, this court, 379 So.2d 265 rendered a decision annulling the “Amended Opinion” on the basis that there were no provisions in the Civil Service Rules for reconsideration or modification of the final decisions of the commission.
On August 27, 1979, appellant resubmitted to the commission the previously, timely filed, application for appeal to this court and the commission proceeded to prepare the record. Appellee now moves to dismiss *267this appeal, contending that it is not timely filed under the Uniform Rules, Courts of Appeal, Rule 16, Section 2.
Uniform Rules, Courts of Appeal, Rule 16, Section 2 provides:
“An application for an appeal shall be made to the respective Commission in writing within thirty (30) days after the date of filing of the Commission’s final decision with the Director of Personnel or the Secretary. The Director of Personnel or the Secretary shall, within twenty-four (24) hours, notify all parties to the controversy by U. S. Mail at the last known address of each of the filing of the Commission’s decisions.”
We find that the original decision of the Civil Service Commission granting the motion for summary disposition did not become final until reinstated by this court on August 22, 1979. Appellant’s application for appeal was filed on August 27, 1979 and is clearly timely under Rule 16.
Therefore, the motion to dismiss is denied. The Office of Health Services and Environmental Quality, Department of Health and Human Resources, is cast for all costs for which it is amenable at law.
DENIED.